Davis, P. J.:
I concur with Beady, J. The plaintiff in this case could not have two remedies; that is to say, he could not recover of the corporation the full amount of his claim, and recover the same of the defendants also. The moment his claim against the corporation should be extinguished by payment or otherwise, his right to prosecute this action would cease. -A mere recovery against the corporation without satisfaction would not have that effect; but if a recovery with satisfaction should be had against the present defendant, would not the latter, by equitable subrogation, be entitled to the demand against the corporation and to participate in its assets; at least after creditors were fully satisfied ? How then, can plaintiff be permitted to recover a claim which has no existence as between himself and the corporation ?
That is this case. The plaintiff can assert no claim against the company, nor transfer any to another. The highest evidence against the defendant that he has no claim upon the company, is *273tbe record of judgment rendered against bim in bis action against tbe company.
He is bound to establish that at the time of tbe commencement of this action tbe corporation was indebted to bim for tbe sum now demanded. How can be do that in the face of tbe judgment record, which adjudicates finally and conclusively against bim that, there is no such indebtedness ?
It is true the defendant was not a party to tbe record in that action. But he was a, stockholder, and so far as tbe result was to affect his personal liability under tbe statute, he ought to be deemed so far a party in interest, that tbe adjudication in that suit that no debt existed against the company, should be conclusive in his favor, in any subsequent action which might be brought for the same indebtedness. There could, in such a result, be no collusion between the plaintiff and the corporation to the disadvantage of the former. It does not lie in the mouth of the plaintiff to say that the result in the action against the corporation may have been collu-sively obtained; and that fact distinguishes this case from those which hold that a recovery in the suit against the company does not establish the indebtedness against a stockholder subsequently sued.
I think the record was properly admitted in evidence against the plaintiff, and was conclusive; and I concur that the judgment should be affirmed.